Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc.  Correction is required.  See MPEP § 608.01(b).
	
Claim Objections
Claim 18 is objected to because of the following informalities:  the “of a trench” should be “of [[a]] the trench”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 12, the claim recites the limitation “the masking” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20210210489).

Regarding claim 1. Zhang discloses A method for processing a forksheet device [0003]-[0004], the method comprising:
providing a substrate 103, wherein the substrate comprises a nanosheet structure [0035] of alternating nanolayers (Fig 2/Fig 3) of two different semiconductor materials that comprise Si 106 and SiGe 105;
forming a trench (Fig 3: the area of 120 is lcoated) in the substrate, 
wherein the trench extends along a first direction, and wherein the trench passes through the nanosheet structure (Fig 3);
filling the trench with a filling material 120 [0035];
partially recessing the substrate (Fig 3: see the area of 110) to form a fin structure 103 (including 104/105/106 layers), 
wherein the fin structure comprises the filled trench (Fig 3), 
a first section (Fig 3: left section of 120) of the substrate at a first side (left side of 120) of the filled trench and a second section (Fig 3: right section of 120) of the substrate at a second side (right side of 120) of the filled trench, 
wherein the first and the second section of the substrate form opposite sides of the fin structure and each comprise a part of the nanosheet structure (Fig 3), and 
wherein the filled trench forms a dielectric isolation barrier ([0035]: insulator pillar) of the fin structure; and
forming a gate structure 14 on and around the fin structure (Fig 1, [0034]).

Regarding claim 2. Zhang discloses The method according to claim 1, wherein the method further comprises:
forming a p-doped region on or in the first section of the substrate or forming an n-doped region on or in the second section of the substrate following the formation of the fin structure (Fig 14, [0043]: see 1310).

Regarding claim 3. Zhang discloses The method according to claim 2, wherein the p-doped or the n-doped regions are formed via an epitaxy growth process during an epitaxial formation of source and drain terminals [0043].

Regarding claim 13. Zhang discloses The method according to claim 1, wherein a difference between a depth of the trench and a height of the fin structure is less than 10% (Fig 3: equal thus being 0% difference which is less than 10%).

Regarding claim 14. Zhang discloses A forksheet device formed using a method that comprises the method according to claim 13 [0003]-[0004].

Regarding claim 15. Zhang discloses The method according to claim 1, wherein a difference between a depth of the trench and a height of the fin structure is less than 5% (Fig 3: equal thus being 0% difference which is less than 5%).

Regarding claim 16. Zhang discloses The method according to claim 1, wherein a depth of the trench corresponds to a height of the fin structure (Fig 3).

Regarding claim 17. Zhang discloses A forksheet device formed using a method that comprises the method according to claim 16 [0003]-[0005].

Regarding claim 18. Zhang discloses The method according to claim 1, wherein a depth of a trench is larger than or equal to a height (Fig 3) of the fin structure.

Regarding claim 19. Zhang discloses The method according to claim 1, wherein the filling material comprises a dielectric material selected from one or more of: SiN, SiC [0035], SiOCN, SiCN,SiO2, SiCO, or SiON.

Regarding claim 20. Zhang discloses The method according to claim 1, wherein the trench is filled via a plasma-enhanced atomic layer deposition, PEALD, process ([0035]: formed by various processes listed in [0061]. Further, the listed process being ‘process’). 

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a grating structure on the substrate, the grating structure comprises a pair of maskings extending along the first direction, the pair of maskings are arranged at a distance from each other; and etching into the substrate in a region between the pair of maskings to form the trench”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the fin structure is formed by etching the substrate at a distance from each side of the filled trench”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826